DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
		Claim status
The examiner acknowledged the amendment made to the claims on 09/30/2022.
Claims 1-5, 8-14 and 16-17 are pending in the application. Claims 1-5, 8-9 and 12 are currently amended. Claims 6-7 and 15 are cancelled. Claims 10-11 and 13-14 are previously presented. Claims 16-17 are newly presented. Claims 1-5, 8-14 and 16-17 are hereby examined on the merits.

Examiner Note
Any objections and/or rejections that are made in the previous actions and are not repeated below, are hereby withdrawn.
	

Claim Objections
Claims 16-17 is objected to because of the following informalities: “wherein the particles comprises particles comprising” should read “wherein the particles comprise”.  Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8, 10-14 and 16-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/057,522 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims 1-19 of ‘522 encompass the subject matter of claims 1-8 and 10-14.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Merril EP2359846 A1 (hereinafter referred to as Merril, cited in IDS) in view of Sheldon, “Enzyme immobilization in biocatalysis: why, what and how”, Chem. Soc. Rev. 2013, 42, pages 6223-6335 (hereinafter referred to as Sheldon).
Regarding claims 1, 4-5, 10-11 and 13,  Merril teaches a process for the reduction of Maillard reaction (e.g., browning) in a food or feed product such as pasta filata cheese (e.g., shredded Mozzarella cheese), wherein the process comprises contacting milk with a cellobiose oxidase EC 1.1.99.18 enzyme (e.g., lactose oxidase) before/during/after the milk is acidified, followed by coagulating, separating the whey from the curd, storing, and processing the curd to obtain the cheese ([0080-0084; 0141; 0057]; a pasta filata process inherently incorporates a curd resting/storing process), wherein the enzyme is contacted with the food under conditions such that the enzyme could oxidize a reducing sugar such as galactose and lactose in the food and reduce Maillard reaction ([0049;  0153; 0072-0073].
Merril teaches cellobiose oxidase EC 1.1.99.18 enzyme but is silent regarding the enzyme being an encapsulated enzyme where the enzyme is encapsulated within particles.
Sheldon teaches that immobilization of an enzyme by encapsulation could improve the stability and reuse of the enzyme, and to reduce contamination; Sheldon further teaches that enzyme is entrapped in a polymer particle (e.g., polymer network) such as polyacrylamide and silica  sol-gel (Abstract; page 6224, “Types of immobilization”).
Both Merril and Sheldon are directed to using an enzyme for biocatalysis. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Merril by encapsulating the cellobiose oxidase EC 1.1.99.18 enzyme in a polymer network such as polyacrylamide and silica  sol-gel with reasonable expectation of success, for the reason that prior art has recognized that immobilization of an enzyme by encapsulation could improve the stability and reuse of the enzyme, and to reduce contamination.
Regarding claim 9,  Merril also teaches spraying the enzyme solution on the product ([0080; 0114]).
Regarding claim 12, Merril as recited above teach a pasta filata process ([0057]), which necessarily includes a heating step at a temperature above 40 ºC (e.g., in hot water) for improving the stretchability of the product.
Regarding claim 14, Merril teaches that the shredded Mozzarella cheese comprising starch [0141], thus reading on “starch anticaking agent”.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Merril in view of Sheldon as applied to claim 1 above, and further in view of Xu, “A novel carbohydrate: acceptor oxidoreductase from Microdochium nivale”, Eur. J. Biochem., 2001, 268, pages 1136-1142 (hereinafter referred to as Xu).
Regarding claims 2-3, Merril as recited above teaches a cellobiose oxidase enzyme but is silent regarding the amino acid sequence of the enzyme. Xu teaches that a Microdochium nivale cellobiose oxidase (e.g., carbohydrate oxidoreductase) comprising the polypeptide sequence of position 1-473 of Seq. ID No:1 is able to oxidize mono- oligo- or polymeric saccharide such as galactose and lactose (Abstract; Fig. 2; Table 2; see also page 2, line 1-11 of the instant specification which confirms that the enzyme as disclosed by Xu is LactoYield®).
Both Merril and Xu are directed to cellobiose oxidase. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Merril by including the cellobiose oxidase as disclosed by Xu with reasonable expectation of success, for the reason that prior art has established that a Microdochium nivale cellobiose oxidase comprising the polypeptide sequence of position 1-473 of Seq. ID No:1 is an art-recognized enzyme suitable for oxidizing mono- oligo- or polymeric saccharide such as galactose and lactose. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
Regarding the amount of enzyme by weight of the food product, Merril teaches that the enzyme is typically included in an amount effective to control browning of the final cheese, and typically about 0.035-0.15 units of enzyme are added by weight of per g of food product ([0078]). Therefore, a skilled artisan would have been motivated to vary the amount of enzyme such that the browning of the cheese could be controlled. As such, the amount of enzyme as recited in the claim is merely an obvious variant of the prior art.
Claims 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Merril in view of Sheldon as applied to claim 1 above, and further in view of Ohmiya, “Immobilization of β-Galactosidase by Polyacrylamide in the Presence of Protective Agents”, Agr. Biol. Chem. 1975, 39(2), pages 491-498 (hereinafter referred to as Ohmiya).
Regarding claims 8 and 16, Merril in view of Sheldon teaches the cellobiose oxidase EC 1.1.99.18 enzyme encapsulated in a polymer particle such as polyacrylamide but is silent regarding the particle size/particle size distribution. Note that the limitation that particles having a particle diameter (D(v,0.1)) distribution of at least 0.1 µm and a particle diameter (D(v,0.9)) distribution of less than 200 µm suggests that the majority of the particles have a particle diameter within the range of 0.1-200 µm.
Ohmiya teaches a method of encapsulating (e.g., entrapping) an enzyme such as β-galactosidase by polyacrylamide comprising adding the enzyme to acrylamide monomer solution followed by polymerization to obtain polyacrylamide gel beads that entrap the enzyme; Ohmiya further teaches that the method results in a polyacrylamide gel bead the mean diameter of which is 100-350 microns or 70-500 microns, and the bead exhibited good stability without loss of enzymatic activity (Abstract; page 491, left column, bottom para.- right column, 2nd para.; page 492, “preparation of polyacrylamide gel beads” and “Results”, Fig. 1-2).
Merril, Sheldon and Ohmiya are all directed to using enzymes for biocatalysis, and wherein Sheldon teaches using polyacrylamide to encapsulate the enzyme could improve enzyme stability and reuse, Ohmiya details how an enzyme could be encapsulated with polyacrylamide. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Merril in view of Sheldon by using the method as disclosed by Ohmiya to encapsulate the cellobiose oxidase EC 1.1.99.18 enzyme with reasonable expectation of success, for the reason that Ohmiya teaches that adding the enzyme to acrylamide monomer solution followed by polymerization could successfully obtain a encapsulated enzyme that has good stability.
The size as disclosed by Ohmiya overlaps with the range recited in claim 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Claims 8 and  16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Merril in view of Sheldon as applied to claim 1 above, and further in view of Dhayal WO 2018/134066 A1 (hereinafter referred to as Dhayal).
Regarding claims 8 and 16-17, Merril in view of Sheldon teaches the cellobiose oxidase EC 1.1.99.18 enzyme encapsulated in a polymer particle but is silent regarding the particle size/particle size distribution, Merril in view of Sheldon is further silent regarding the particles comprising CGMP oligomers. Note that the limitation that particles having a particle diameter (D(v,0.1)) distribution of at least 0.1 µm and a particle diameter (D(v,0.9)) distribution of less than 200 µm suggests that the majority of the particles have a particle diameter within the range of 0.1-200 µm.
Dhayal teaches that CGMP oligomers having a size between 50 nm-100 microns are suitable for immobilizing the cellobiose oxidase EC 1.1.99.18 enzyme (e.g., lactose oxidase)  by encapsulation, and the encapsulated enzyme can be used in a  cheese making process (page 19, line 22-27; example 6).
Merril, Sheldon and Dhayal are all directed to using enzymes for biocatalysis, and wherein Sheldon teaches that immobilization of an enzyme by encapsulation could improve enzyme stability and reuse, Dhaval teaches CGMP oligomers having a size between 50 nm-100 microns are suitable for immobilizing the cellobiose oxidase EC 1.1.99.18 enzyme by encapsulation, and the encapsulated enzyme can be used in a cheese-making process. It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Merril in view of Sheldon by using CGMP oligomers having a size between 50 nm-100 microns to encapsulate the cellobiose oxidase EC 1.1.99.18 enzyme with reasonable expectation of success, for the reason that Dhayal teaches that the aforementioned CGMP oligomer could be used to encapsulate cellobiose oxidase EC 1.1.99.18 enzyme, and that the encapsulated enzyme could be used in a cheese-making process. The selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. 
The size as disclosed by Dhayal encompasses the range recited in claim 8. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I).
Response to Arguments
Applicant's arguments filed 09/30/2022 have been fully considered and the examiner’s response is shown below:
The 35 USC 112(b) and 35 USC112(d) rejection are withdrawn, since either the argument is persuasive, or the claim at issue is cancelled.
Regarding the provisional double patenting rejection the claims over 17/057,522, applicant argues on page 8 of the Remarks that the instant application has an earlier EFD than that of ‘522 thus the rejection should be withdrawn.
Applicant’s arguments are considered but found unpersuasive because MPEP 804 I. B. 1 (b) states that if a provisional nonstatutory double patenting rejection is the only rejection remaining in an application having the earliest effective U.S. filing date, the ODP rejection will be withdrawn. In the instant case, the application is subjected to other rejection besides ODP. Therefore, the double patenting rejection is maintained.
Applicant’s arguments on pages 8-10 regarding cited arts failing to teach encapsulated enzymes are considered but found moot over the new ground of rejection that is necessitated by the amendment of claim 1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANGQING LI whose telephone number is (571)272-2334. The examiner can normally be reached 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHANGQING LI/Examiner, Art Unit 1793